           Case 1:20-cv-01415-RA Document 14 Filed 08/12/20 Page 1 of 1



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MOHAMED K. MANSARAY,                                              DATE FILED: 8-12-20

                                Plaintiff,

                           v.                                         20-CV-1415 (RA)

                                                                           ORDER
 KROUS SECURITY SERVICE AND
 ROBINSON, Security Director,

                                Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff, proceeding pro se and in forma pauperis, filed this action on February 18, 2020.

On July 2, 2020, Defendants filed a motion to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). Dkt. 12. On August 3, 2020, the Court ordered Defendants to file proof

of service on the docket, indicating that they served their motion on Plaintiff, no later than August

7, 2020. Dkt. 13. To date, however, Defendants have not done so. No later than August 17, 2020,

Defendants shall file such proof of service on the docket. Defendants shall also provide a copy of

this Order to Plaintiff.

SO ORDERED.

Dated:      August 12, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
